DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3, 6, 7, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al (US 2018/0151121; hereinafter Lim).
•	Regarding claim 3, Lim discloses a light emitting display apparatus (figures 1 and 2) comprising: 
a light emitting display panel provided with light emitting elements (figure 1); 
a data driver supplying a data voltage to a data line provided along a first direction of the light emitting display panel (element 12 in figure 1 and ¶ 27); 
a gate driver supplying a gate signal to a gate line provided in the light emitting display panel along a second direction different from the first direction (element 13 in figure 1 and ¶ 28); 
a sensing circuit supplying a reference voltage to a sensing line provided in the light emitting display panel along the second direction or converting a sensing signal transmitted through the sensing line into sensing data (element 12 including elements ADC, SW1, and SW2 in figure 2 and ¶s 31-33); and 
a controller controlling the data driver, the gate driver and the sensing circuit (element 11 in figures 1 and 2 and ¶ 32). 
•	Regarding claims 6, 7, and 13-15, Lim discloses everything claimed, as applied to claim 3.  Additionally, Lim discloses where:
Claim 6:	the sensing circuit converts an (m)th sensing signal transmitted from one of pixels provided along an (m)th gate line into (m)th sensing data when a black image is output from the pixels provided along the (m)th gate line among gate lines provided in the light emitting display panel (¶s 57-59 and 62; where the OLED does not emit light when SCAN(n), SENSE(n), and BS(n) (see figure 5) are high).
Claim 7:	the sensing circuit converts sensing signals sequentially transmitted from all sensing lines provided in the light emitting display panel into sensing data during one frame period (¶s 46 and 55).
Claim 13:	the sensing circuit includes: 
	a reference voltage generator generating the reference voltage (inherent in figure 2 and ¶ 33 for generating Vpre); 
	a conversion circuit converting the sensing signal received through the sensing line into digital sensing data and transmitting the digital sensing data to a controller (element ADC in figure 2 and ¶ 33); and 
	a switching circuit coupling the sensing line to the reference voltage generator or the conversion circuit (elements SW1 and SW2 in figure 2 and ¶ 33).
Claim 14:	the conversion circuit includes: 
	a converter converting the sensing signal into digital sensing data and transmitting the digital sensing data to the controller (element ADC in figure 2 and ¶ 33); and 
	a switch coupling the converter to the switching circuit or not (elements SW1 and SW2 in figure 2 and ¶ 33).
Claim 15:	the controller generates a sensing control signal for controlling the sensing unit (at least suggested by ¶ 26), 
	the sensing control signal including a first switching control signal for controlling the switching unit (one of SSAM and SPRE in figure 2 and ¶ 33), and 
	a second switching control signal for controlling the switch (the other of SSAM and SPRE in figure 2 and ¶ 33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lim, in view of Lee et al (US 2010/0079361; hereinafter Lee), and further in view of Xu (US 2018/0308430).
•	Regarding claims 1 and 4, Lim discloses a light emitting display panel (figures 1 and 2) comprising: 
a data line provided along a first direction (element 14A/Vdata in figure 2 and ¶ 32); 
a black line provided along the first direction (element 14B in figure 2 and ¶ 40); 
a first voltage supply line provided along the first direction (EVDD in figure 2 and ¶ 36); 
a gate line provided along a second direction different from the first direction (SCAN(n) in figure 2 and ¶ 38); 
a sensing line element 14B in figure 2 and ¶s 30-33); 
a sensing control line provided along the second direction (SEN(n) in figure 2 and ¶ 39); 
a black control line provided along the second direction (BS(n) in figure 2 and ¶ 40); 
a pixel driving circuit coupled with the data line, the black line, the first voltage supply line, the gate line, the sensing line, the sensing control line and the black control line (elements Cst, DT, and T1-T3 in figure 2 and ¶ 34); and 
a light emitting element coupled to the pixel driving circuit (element OLED in figure 2 and ¶ 34).
However, Lim fails to disclose where the black line is separate from the sensing line and where the sensing line is provided along the second direction.
	In the same field of endeavor, Lee discloses where [the] black line [is] provided along the first direction [and is provided separately from a sensing/reference voltage line] (note the relationship between Vb and Vref in figure 15 and ¶ 96).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Lim according to the teachings of Lee, for the purpose of preventing the deterioration of the brightness uniformity of a display (¶s 7 and 8).  However, Lee also fails to disclose where [the] sensing line [is] provided along the second direction.
	In the same field of endeavor, Xu discloses where [the] sensing line [is] provided along the second direction (SL[m] in figure 4 and ¶s 54-57).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Lim, as modified by Lee, according to the teachings of Xu, for the purpose of improving the accuracy of external electrical compensation (¶ 58).
•	Regarding claims 2 and 5, Lim, in view of Lee and Xu, discloses everything claimed, as applied to claims 1 and 4, respectively.  Additionally, Lim discloses where the pixel driving circuit includes: 
a driving transistor coupled between the first voltage supply line and the light emitting element (element DT in figure 2 and ¶ 36); 
a switching transistor coupled between a gate of the driving transistor and the data line (element T1 in figure 2 and ¶ 38); 
a black transistor coupled between the gate of the driving transistor and the black line (element T3 in figure 2 and ¶ 40); 
a sensing transistor coupled between a first node between the driving transistor and the light emitting element and the sensing line (element T2 in figure 2 and ¶ 39); and 
a storage capacitor provided between the gate of the driving transistor and the first node (element Cst in figure 2 and ¶ 37). 

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lim, in view of Xu.
•	Regarding claim 16, Lim discloses a light emitting display apparatus (figures 1 and 2) comprising: 
a light emitting display panel provided with light emitting elements (figures 1 and 2); 
a data driver supplying a data voltage to a data line provided along a first direction of the light emitting display panel (elements 12 and 14 in figure 1 and ¶ 27); 
a gate driver supplying a gate signal to a gate line provided in the light emitting display panel along a second direction different from the first direction (elements 13 and 15in figure 1 and ¶ 28); 
a sensing unit supplying a reference voltage to a sensing line provided in the light emitting display panel along the second direction or converting a sensing signal transmitted through the sensing line into sensing data (element 12 including elements ADC, SW1, and SW2 in figure 2 and ¶s 31-33); and 
a controller controlling the data driver, the gate driver and the sensing unit (element 11 in figures 1 and 2 and ¶ 32). 
However, Lim fails to explicitly disclose the details of a data aligner, a control signal generator, an input unit, and an output unit.
	In the same field of endeavor, Xu discloses a controller controlling the data driver, the gate driver and the sensing unit (element 112 in figure 2 and ¶ 44), the controller including: 
a data aligner realigning input image data transmitted from an external system using a timing synchronization signal transmitted from the external system (inherent in element 112 in figure 2 and ¶s 44 and 45), 
a control signal generator generating a gate control signal and a data control signal by using the timing synchronization signal (¶ 45), 
an input unit receiving the timing synchronization signal and the input image data and transmitting them to the data aligner and the control signal generator respectively (inherent in element 112 in figure 2 and ¶s 44 and 45), and 
an output unit outputting the realigned image data generated by the data aligner and the data control signal generated by the control signal generator to the data driver (¶ 45), and outputting the gate control signal generated by the control signal generator to the gate driver (¶ 45).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Lim according to the teachings of Xu, for the purpose of compensating and displaying images received from a host device (¶s 4, 5, and 44).
•	Regarding claims 17-19, Lim, in view of Xu, discloses everything claimed, as applied to claim 16.  However, Lim fails to explicitly disclose the additional details of the controller.
	In the same field of endeavor, Xu discloses where:
Claim 17:	the input unit determines a change amount of a threshold voltage of a driving transistor provided in a pixel, by using the sensing data received from the sensing unit (¶s 3, 44, 45, 72, and 73; where ¶ 3 indicates that a saturation current is related to the threshold voltage of a transistor), and calculates a correction value by using the change amount of the threshold voltage (¶s 72and 73). 
Claim 18:	the data aligner generates the realigned image data by using the input image data and the correction value (¶ 45).
Claim 19:	the data driver converts the realigned image data into a data voltage and transmits the data voltage to the pixel through the data line, such that the pixel outputs an image based on the data voltage in which the correction value is reflected (¶s 45 and 47).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Lim according to the teachings of Xu, for the purpose of compensating and displaying images received from a host device (¶s 4, 5, and 44).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lim, in view of Xu, and further in view of Lee.
•	Regarding claim 20, Lim, in view of Xu, discloses everything claimed, as applied to claim 16.  However, Lim, in view of Xu, fails to disclose the details of black image data.
	In the same field of endeavor, Lee discloses where:
the data aligner further generates black image data (¶ 51), and 
the data driver converts the black image data received from the output unit into a black data voltage and transmits the black data voltage to a pixel through the data line, such that the pixel outputs a black image (¶ 54).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Lim, as modified by Xu, according to the teachings of Lee, for the purpose of preventing the deterioration of the brightness uniformity of a display (¶s 7 and 8).

Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either alone or in combination, fails to teach or fairly suggest:
a.	In claim 8, where “sensing data for all pixels provided in the light emitting display panel are generated after first to (d)th frame periods when the number of data lines provided in the light emitting display panel is ‘d’”, in combination with all the limitations in claim 3.
b.	In claim 9, where “the data driver supplies a black data voltage capable of turning off the driving transistor to all black lines provided in the light emitting display panel during the black output period”, in combination with all the remaining limitations in the claim and all the limitations in all the claims from which it depends.
c.	Claims 10-12 are objected to based on their dependence from claim 9.

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        07/29/2022